 
Exhibit 10.49.2
 


[bsl_logo.jpg]
 
December 20, 2016
Mary Sue Patchett
111 Westwood Place, Suite 400
Brentwood, TN 37027
Re:          Severance Pay Policy
Dear Ms. Patchett:
Reference is made the Brookdale Senior Living Inc. ("Brookdale") Severance Pay
Policy, Tier I dated as of August 6, 2010, as amended by that certain Amendment
No. 1 to Severance Pay Policy, Tier I dated as of April 23, 2015 and that
certain Amendment No. 2 to Severance Pay Policy, Tier I dated as of August 3,
2015 (the "Severance Policy").  Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the Severance Policy.
You currently participate in the Severance Policy as an "Other Eligible
Employee."  On the terms and conditions set forth in this letter, Brookdale
desires to provide you the benefit described below in addition to the benefits
to which you would otherwise be entitled under the Severance Policy as an Other
Eligible Employee.  The following additional benefit shall become effective on
January 1, 2017 and shall, upon such date, supersede that certain letter
agreement dated November 16, 2015 by and between you and the Company.
Additional Benefit
If your Separation from Service occurs on or after January 1, 2017 and on or
before December 31, 2017, and at the time of such Separation from Service you
are entitled to Severance Pay pursuant to Section 4(a)(ii) of the Severance
Policy, then in addition to such Severance Pay you shall be eligible to receive
twelve (12) months' salary at your current rate of base salary in effect at the
Separation from Service (the "Additional Amount").  The Additional Amount shall
be treated as, and subject to the terms and conditions associated with,
"Severance Pay" under the Severance Policy; provided, however, that the
Severance Pay Period shall not be affected by the payment of the Additional
Amount.
You shall have no right to receive, and Brookdale shall have no obligation to
pay, the Additional Amount if your Separation from Service occurs after December
31, 2017 or at the time of such Separation from Service you are not entitled to
Severance Pay pursuant to Section 4(a)(ii) of the Severance Policy.
*  *  *  *  *

--------------------------------------------------------------------------------



If you desire to accept the terms set forth above, please confirm your agreement
to the foregoing by executing and delivering this letter to me.



   
Sincerely,
             
Brookdale Senior Living Inc.
                   
By:
 /s/ Cedric T. Coco    
Name:
Cedric T. Coco
   
Title:
Executive Vice President and
Chief People Officer
                 
ACKNOWLEDGED AND AGREED
     
as of December 20, 2016:
                     
/s/ Mary Sue Patchett
       
Mary Sue Patchett
     





2